[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                               APRIL 13, 2007
                             No. 06-14600                    THOMAS K. KAHN
                         Non-Argument Calendar                    CLERK
                       ________________________

                          BIA No. A97-385-364

XIAO YAN LIN,


                                                        Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                       Respondent.


                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (April 13, 2007)


Before BIRCH, BLACK and HULL, Circuit Judges.

PER CURIAM:
      Xiao Yan Lin petitions for review of the decision by the Board of

Immigration Appeals (BIA) affirming the Immigration Judge’s (IJ’s) order denying

her application for asylum and withholding of removal under the Immigration and

Nationality Act (INA) and relief under the United Nations Convention Against

Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment (CAT),

8 U.S.C. §§ 1158, 1231(b)(3); 8 C.F.R. § 208.16(c). We deny Lin’s petition.

      An alien who arrives in or is present in the United States may apply for

asylum. 8 U.S.C. § 1158(a)(1). The Secretary of Homeland Security or Attorney

General may grant asylum if the alien meets the INA’s definition of a “refugee.”

Id. § 1158(b)(1). A “refugee” is

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion.

Id. § 1101(a)(42)(A). The burden of proof is on the alien to establish that she is a

refugee by offering “credible, direct, and specific evidence in the record.” Forgue

v. United States Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005) (quotations

omitted). “The testimony of the applicant, if credible, may be sufficient to sustain

the burden of proof without corroboration.” 8 C.F.R. §§ 208.13(a). However,

                                          2
“[t]he weaker an applicant’s testimony . . . the greater the need for corroborative

evidence.” Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005).

       The BIA found deficiencies in Lin’s proof, and concluded she did not meet

her burden of proof for asylum. Substantial evidence supports the BIA’s finding.1

The record shows discrepancies in Lin’s testimony regarding both where she and

her parents were when their neighbor warned them about government officials

coming to arrest her parents and where they went into hiding. Given these

discrepancies, the BIA did not clearly err in requiring corroborating evidence. See

Yang, 418 F.3d at 1201. As corroborating evidence, Lin submitted the State

Department’s 2002 and 2004 Country Reports for China, which detail the acts

suffered by practitioners of Falun Gong. Lin, however, submitted no corroborating

evidence that she or her family actually practiced Falun Gong. Moreover, Lin did

not have her passport with her and provided only a notarial birth certificate, issued

19 years after her birth, as evidence of her identity, despite being in contact with

relatives in China who could corroborate her identity. Similarly, she testified that



       1
          The BIA did not adopt the IJ’s decision; thus we review only the BIA’s decision. See
Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). We review the BIA’s decision de
novo to the extent it was based upon a legal determination. Mohammed v. Ashcroft, 261 F.3d
1244, 1247-48 (11th Cir. 2001). The BIA’s factual determinations are reviewed under the
substantial evidence test, and we must affirm the BIA’s decision “if it is supported by
reasonable, substantial and probative evidence on the record considered as a whole.” Al Najjar,
257 F.3d at 1283-84 (quotations omitted). “To reverse the [BIA]’s fact findings, [this Court]
must find that the record not only supports reversal, but compels it.” Mendoza v. United States
Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003) (considering withholding of removal claim).
                                                 3
others had told her that (1) Chinese authorities had arrived at her family’s home to

arrest them for the practice of Falun Gong and (2) her parents had been imprisoned

for practicing Falun Gong. Despite being in contact with sources of this

information in China, however, she did not provide any corroborating evidence of

these events. Thus, the record does not compel a reversal of the BIA’s finding Lin

did not suffer past persecution or have a well-founded fear of future persecution.

      “An individual who does not subscribe to a certain religion, but is

nonetheless persecuted on account of others’ perception that he does, may well be

able to establish a religious persecution claim under a theory of imputed religion

analogous to the imputed political opinion theory.” Mezvrishvili v. U.S. Att’y Gen.,

467 F.3d 1292, 1296 (11th Cir. 2006) (quotations and alterations omitted).

Moreover,

      [b]oth history and common sense make amply clear that people can
      identify with a certain religion, notwithstanding their lack of detailed
      knowledge about that religion’s doctrinal tenets, and that those same
      people can be persecuted for their religious affiliation. This is not to
      say that questions about religious doctrine are never relevant in
      assessing an asylum applicant’s credibility in claiming religious
      persecution, because a purported Christian who didn’t know who
      Jesus Christ was, or a purported Jew who had never heard of Moses,
      would be instantly suspect . . . .

Id. (quotations and citations omitted).

      Lin’s assertion the BIA improperly considered whether she had a certain

level of doctrinal knowledge in determining her eligibility for asylum fails because
                                          4
the IJ did not err by simply inquiring into her knowledge of Falun Gong. See id.

In her Record of Sworn Statement, Lin stated that she did not know how to practice

Falun Gong, the history of Falun Gong, or the symbol of Falun Gong. She is not

required to know these types of details in order to make out a claim for asylum.

See id. However, she equivocated regarding Falun Gong’s leader, a significant

fact. In her Record of Sworn Statement, she thought its leader had the last name

Hong or Li Deng Hui. On cross-examination at her asylum hearing, Lin stated that

the leader of Falun Gong was Hong Zhi Li. When asked about the history of Falun

Gong, Lin stated that “Master Hong Zhi Li” had established it in “1995 – 1992”

and the Chinese government had “cracked down” on it in 1997. The Country

Reports show the Chinese government banned Falun Gong in 1999. Because the

record does not adequately explain these inconsistencies about major events in the

history of Falun Gong, it does not compel a reversal.

      Because Lin did not establish eligibility for asylum, which carries a lower

burden of proof than claims for withholding of removal and CAT relief, her

withholding of removal and CAT claims necessarily fail. See Forgue v. U.S. Att’y

Gen., 401 F.3d 1282, 1288 n.4 (11th Cir. 2005).

      PETITION DENIED.




                                         5